NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 08a0068n.06
                            Filed: January 22, 2008

                                                06-6226

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                            )
                                                     )
        Plaintiff-Appellee,                          )
                                                     )
v.                                                   )   ON APPEAL FROM THE UNITED
                                                     )   STATES DISTRICT COURT FOR THE
JERMAINE CANNADY,                                    )   EASTERN DISTRICT OF KENTUCKY
                                                     )
        Defendant-Appellant.                         )




        Before: RYAN and DAUGHTREY, Circuit Judges; COHN,* District Judge.


        MARTHA CRAIG DAUGHTREY, Circuit Judge. The defendant, Jermaine Cannady,

appeals the 46-month sentence imposed by the district court following his conviction on a

charge of assault with a dangerous weapon. Cannady contends that the district court erred

in failing to grant him a downward departure pursuant to § 5K2.10 of the United States

Sentencing Guidelines, based on his claim of “significant provocation” by the victim.

However, well-settled circuit precedent precludes us from reviewing the denial of a motion

for downward departure unless the sentencing court is unaware of its discretion to depart.

        Because the district court in this case clearly understood its discretionary authority

to depart, but found such a departure unwarranted by the facts surrounding the offense,


        *
         The Hon. Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by
designation.
06-6226
United States v. Cannady

we conclude that the denial of a downward departure is, indeed, unreviewable and dismiss

the appeal.


       The events giving rise to Cannady’s conviction took place at the low-security federal

correctional institution in Ashland, Kentucky, where inmate Falaniko Uti was watching a

professional football game in the prison’s television room. Shortly after the game ended,

as Uti continued to sit in front of the television set, someone poured heated baby oil over

Uti’s head, neck, shoulders, and chest, resulting in second-degree burns. Startled, Uti rose

and turned to see the defendant standing near him with what he later described as “a five-

foot rod.” Uti slipped in the oil that had splashed on the floor, however, and immediately

the defendant “was on top of [Uti] . . . [s]winging and trying to knock [his] head off, trying

to hit [Uti] with [a metal mop handle].”


       Uti claimed that he was struck with the mop handle six or seven times before he was

able to rise from the floor and regain his footing. Cannady nevertheless continued

swinging the makeshift weapon at Uti as Uti pursued him down a hallway, fending off the

defendant’s blows with his arms. Eventually, prison guards intervened and ended the

scuffle just as Uti knocked the handle from the defendant’s hands and grabbed Cannady

by the throat.


       As a result of the altercation, Cannady was charged in a three-count indictment with

assault with intent to maim and disfigure (count one), assault with a dangerous weapon

(heated baby oil or a metal mop handle) (count two), and assault resulting in serious bodily

                                            -2-
06-6226
United States v. Cannady

injury (count three). At the conclusion of trial, the jury found the defendant not guilty of the

offenses alleged in counts one and three and guilty of the assault charged in count two

only in regard to the use of a metal mop handle and not the “baby oil heated to its boiling

point.” The district court determined that the appropriate guideline sentencing range was

46 to 57 months and that, in light of the factors outlined in 18 U.S.C. § 3553(a), a 46-month

sentence was “sufficient but not greater than necessary to comply with [those] factors.”


       Cannady argued before the district judge that he was eligible for a downward

departure under § 5K2.10 of the guidelines because Uti was so much larger and stronger

than the defendant. Carrying this argument farther, he claimed that as a consequence, the

assault on Uti with the mop handle actually resulted from Uti’s wrongful conduct in pursuing

Cannady down the prison hallway in a threatening manner. The district judge discredited

that argument, stating:


       In this case, the Court concludes that Mr. Uti’s actions in believing that Mr.
       Cannady was the one who threw the hot baby oil on him and subsequently
       approached him about it were not sufficient provocation to warrant a
       downward departure based on victim provocation.
       In making this finding, the Court concludes that the departure is not
       warranted in this case because Uti’s conduct, while perhaps mistakenly
       believing that Mr. Cannady was the one who threw the oil on him, it was not
       wrongful as that term is used in the particular guideline.
       The plain language of the guideline requires the victim’s wrongful conduct
       contribute significantly to provoking the offense behavior.
       In this case, the court does recognize it has the discretion to depart, but finds
       that in this particular case, under the facts of this case, that a downward
       departure under this particular provision is not warranted. So the objection
       to the failure to depart based on 5K2.10 will be overruled.

                                             -3-
06-6226
United States v. Cannady

From that ruling, the defendant now appeals.


       In sentencing defendant Cannady to 46 months in prison for the assault on Falaniko

Uti with a metal mop handle, the district judge imposed punishment at the low end of the

applicable range calculated according to the provisions of the United States Sentencing

Guidelines. Nevertheless, Cannady requested additional leniency from the sentencing

court, contending that a downward departure was appropriate under § 5K2.10, which

provides in pertinent part:


       If the victim’s wrongful conduct contributed significantly to provoking the
       offense behavior, the court may reduce the sentence below the guideline
       range to reflect the nature and circumstances of the offense. In deciding
       whether a sentence reduction is warranted, and the extent of such reduction,
       the court should consider the following:
              (1) The size and strength of the victim, or other relevant
              physical characteristics, in comparison with those of the
              defendant.
              (2) The persistence of the victim’s conduct and any efforts by
              the defendant to prevent confrontation.
              (3) The danger reasonably perceived by the defendant,
              including the victim’s reputation for violence.
              (4) The danger actually presented to the defendant by the
              victim.
              (5) Any other relevant conduct by the victim that substantially
              contributed to the danger presented.
              (6) The proportionality and reasonableness of the defendant’s
              response to the victim’s provocation.


       Ordinarily, the refusal by a district court to grant a downward departure is not

reviewable on appeal – as long as the district judge recognized his or her discretion to

                                           -4-
06-6226
United States v. Cannady

depart downward from the applicable guideline range. See United States v. Corrado, 304
F.3d 593, 606 (6th Cir. 2002). Moreover, that restriction on this court’s exercise of its

jurisdiction continues even after the United States Supreme Court’s landmark ruling in

United States v. Booker, 543 U.S. 200 (2005). See United States v. Puckett, 422 F.3d
340, 345 (6th Cir. 2005) (“although the sentence departed from may be reviewed under

Booker, we shall not review decisions of a district court not to depart downward unless the

record reflects that the district court was not aware of or did not understand its discretion

to make such a departure” (citations and internal quotation marks omitted)), cert. denied,

547 U.S. 1122 (2006).


       Nevertheless, the defendant contends that he is not merely appealing the denial of

a downward-departure request but, rather, is complaining about the district judge’s

misconception of the applicable law. Specifically, Cannady submits that the district court

mistakenly believed that Uti was justified in “attacking” the defendant “all the way down the

hall” even though Uti is a much larger individual than is Cannady and was, according to the

jury’s verdict, mistaken as to the person who poured the oil on him. The defendant further

alleges legal error in the failure of the district court to consider all six factors listed in

§ 5K2.10.


       Contrary to the defendant’s assertions, however, the district judge did not

misinterpret the guidelines and thereby condone an unjustified attack on the defendant.

Instead, the district court found that Uti’s actions were not those of an aggressor at all, but


                                             -5-
06-6226
United States v. Cannady

were simply efforts to disarm an attacker. Indeed, an unbiased review of the trial testimony

indicates that Uti, after being doused with boiling oil, rose to face his attacker but slipped

and fell to the floor. At that time, prior to any indication that Uti sought physical retaliation,

and before Uti was able to regain his balance and stand, Cannady began striking Uti with

the metal rod, hitting him “six, seven times.” That attack, preceding even the repeated

swings and jabs of the mop handle that the defendant admitted performing as he backed

down the prison hallway, was sufficient to justify the jury’s verdict and clearly was in no way

provoked by any conduct of the victim, whether misdirected or not. Because the district

judge labored under no misconception of law in addressing the request for a § 5K2.10

departure, his decision in this regard was a matter of discretion that is not reviewable on

appeal.


                                        CONCLUSION


       The jury in this matter concluded that the defendant was the aggressor in the

skirmish with Uti and perpetrated an assault upon the victim with a metal mop handle

before the victim was even able to rise from the floor after slipping on hot oil. Under these

circumstances, no conduct of the victim, wrongful or otherwise, could be construed as

having “contributed significantly to provoking the offense behavior,” and the district judge

did not mistakenly conclude that an unjustified attack upon the defendant by the victim was

legally permissible.     Consequently, the district court acted within its discretion in

determining whether a § 5K2.10 departure was appropriate under the facts presented.


                                              -6-
06-6226
United States v. Cannady

Because the district judge explicitly recognized his authority to depart from the guideline

range in proper circumstances, there is no basis on which to review the denial of the

requested departure. We therefore DISMISS the appeal.




                                           -7-
06-6226
United States v. Cannady

       RYAN, Circuit Judge, concurring.          I concur in the court’s judgment for the

reasons stated in the first paragraph of Judge Daughtrey’s opinion. There is settled

precedent in this circuit that in an appeal challenging a district court’s discretion-based

refusal to grant a downward departure, we do not review the court’s decision. See United

States v. Corrado, 304 F.3d 593, 606 (6th Cir. 2002).




                                           -8-
06-6226
United States v. Cannady

       AVERN COHN, District Judge, concurring. I concur in the result only.




                                         -9-